Hill, J.
-1. An approved brief of evidence is an indispensable part of a motion for a new trial; and if not prepared and presented as provided in the order setting the hearing in vacation, the motion for a new trial is properly dismissed on motion.
2. The final judgment complained of being the dismissal of the motion for a new trial, exceptions taken pending the trial of the main case, which are appropriate to be taken in a motion for new trial, are not reviewable.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.